     Case 4:19-cv-00482-RCC Document 1 Filed 10/03/19 Page 1 of 30




 1 Samuel R. Randall (No. 024517)
 2 RANDALL LAW PLLC
   4742 N 24th Street, Suite 300
 3 Phoenix, Arizona 85016
   Telephone: (602) 328-0262
 4 srandall@randallslaw.com
 5
   Jonah A. Flynn (pro hac vice pending)
 6 FLYNN LAW FIRM, LLC
   4200 Northside Parkway NW
 7
   Building One, Suite 200
 8 Atlanta, GA 30327
   Telephone: 404-835-9660
 9 Fax: 404-835-6005
10 jflynn@flynnfirm.com
11 John P. Kristensen (pro hac vice pending)
   KRISTENSEN WEISBERG, LLP
12
   12540 Beatrice St., Suite 200
13 Los Angeles, California 90066
   Telephone: 310-507-7924
14 Fax: 310-507-7906
15 john@kristensenlaw.com
16 LEAD ATTORNEYS IN CHARGE FOR
   PLAINTIFF AND CLASS MEMBERS
17
18                             UNITED STATES DISTRICT COURT
19                                 DISTRICT OF ARIZONA
20   Fantasia Williams, on Behalf of Herself    No.
     and on Behalf of All Others Similarly
21
     Situated,
                                                COLLECTIVE AND CLASS
22                                              ACTION COMPLAINT
                  Plaintiff,
23
     vs.
24                                              (Jury Trial Demanded)
     Whitefeather Holdings, LLC; Whitefeather
25   Ventures, LLC and Corey Owens,
     Individually,
26
                  Defendants.
27
28
      Case 4:19-cv-00482-RCC Document 1 Filed 10/03/19 Page 2 of 30




 1         Plaintiff Fantasia Williams, on behalf of herself and on behalf of all other similarly
 2 situated, alleges as follows:
 3                                  I.     INTRODUCTION
 4         1.      Whitefeather Holdings, LLC; Whitefeather Ventures, LLC (“Venom”) and
 5 Corey Owens (hereinafter collectively referred to as “Defendants”) required and/or
 6 permitted Fantasia Williams (hereinafter “Plaintiff”) to work as an exotic dancer at their
 7 adult entertainment club “Venom” in Tucson, Arizona (herein “Venom” or “Venom’s
 8 Gentlemen’s Club”), in excess of forty (40) hours per week, but refused to compensate her
 9 at the applicable minimum wage and overtime rates. In fact, Defendants refused to
10 compensate Plaintiff whatsoever for any hours worked. Plaintiff's only compensation was
11 in the form of tips from club patrons. Moreover, Plaintiff was required to divide her tips
12 with Defendants and other employees who do not customarily receive tips. Therefore,
13 Defendants have failed to compensate Plaintiff at the federally mandated minimum wage
14 rate.
15         2.      Defendants’ conduct violates the Fair Labor Standards Act (FLSA), which
16 requires non-exempt employees to be compensated for their overtime work at a rate of one
17 and one-half times their regular rate of pay. See 29 U.S.C. § 207(a).
18         3.      Furthermore, Defendants’ practice of failing to pay tipped employees
19 pursuant to 29 U.S.C. § 203(m), violates the FLSA’s minimum wage provision. See 29
20 U.S.C. § 206.
21         4.      Plaintiff brings a collective action to recover the unpaid overtime
22 compensation and minimum wage owed to her individually and on behalf of all other
23 similarly situated employees, current and former, of Defendants in Arizona. Members of
24 the Collective Action are hereinafter referred to as “FLSA Class Members.”
25         5.      Additionally, Defendants’ failure to compensate Plaintiff and all other non-
26 exempt employees at a rate equal to or in excess of Arizona’s required minimum wage
27 violates the Arizona Wage Act, A.R.S. § 23-350, et. seq. Plaintiff, therefore, brings a class
28 action pursuant to Rule 23 of the Federal Rules of Civil Procedure to recover unpaid wages

                                                -2-
      Case 4:19-cv-00482-RCC Document 1 Filed 10/03/19 Page 3 of 30




 1 and other damages owed under Arizona wage laws. Members of the Rule 23 Class Action
 2 are hereinafter referred to as the “Arizona Class Members.”
 3               II.      SUBJECT MATTER JURISDICTION AND VENUE
 4         6.     This Court has jurisdiction over the subject matter of this action under
 5 29 U.S.C. § 216(b) and 28 U.S.C. § 1331.
 6         7.     This Court also has supplemental jurisdiction over the state law claims raised
 7 herein pursuant to 28 U.S.C. § 1367 because such claims do not raise novel or complex
 8 issues of state law and because those claims derive from a common nucleus of operative
 9 facts from which the FLSA claims stated herein derive.
10         8.     Venue is proper in the District of Arizona because a substantial portion of
11 the events forming the basis of this suit occurred in this District, and Defendants operate
12 an adult entertainment club that is located in this District.
13                     III.   PARTIES AND PERSONAL JURISDICTION
14         9.     Plaintiff Williams is an individual residing in the State of Georgia. Her
15 consent to this action is attached hereto as Exhibit “A.”
16         10.    The FLSA Class Members and Arizona Class Members are all current and
17 former exotic dancers who worked in Arizona at “Venom” located at 1104 S. Craycroft,
18 Tucson, AZ 85711 at any time starting three (3) years before this Complaint was filed, up
19 to the present.
20         11.    Defendant Whitefeather Holdings, LLC is a foreign (Delaware) for-profit
21 company doing business in Tucson, Arizona. Upon information and belief, the principal
22 place of business of Defendant Whitefeather Holdings, LLC is 5725 N. Scottsdale Rd,
23 #140, Scottsdale, Arizona 85250. Whitefeather Holdings, LLC is one of the owners of
24 “Venom” in Tucson, Arizona. Whitefeather Holdings, LLC is present in, and either
25 directly or through agents, does substantial business in the State of Arizona. Whitefeather
26 Holdings LLC is an “employer” or “joint employer” of the Plaintiff and those similarly
27 situated within the meaning of the Fair Labor Standards Act. Defendant Whitefeather
28 Holdings, LLC, may be served with process by serving its registered agent, owner, and

                                                 -3-
      Case 4:19-cv-00482-RCC Document 1 Filed 10/03/19 Page 4 of 30




 1 president, Corey Owens, at 4757 E. Greenway Road #107B, Phoenix, AZ 85032, or by
 2 accomplishing service at its registered office at 5725 N. Scottsdale Road, #140, Scottsdale,
 3 Arizona 85250. Whitefeather Holdings, LLC may also be served by serving its registered
 4 agent in Delaware, VCORP Services, LLC, 1013 Centre Road, Suite 403-B, Wilmington,
 5 DE 19805, or by serving it at its principal place of business, 2711 Centerville Road, #400,
 6 Wilmington, DE 19808.
 7         12.    Defendant Whitefeather Ventures, LLC is a foreign (Delaware) for-profit
 8 company doing business in Tucson, Arizona. The address of Defendant Whitefeather
 9 Ventures, LLC in Arizona is listed with the Arizona Secretary of State as being “Corey
10 Owens: 4757 East Greenway Road, #107B, Phoenix, Arizona 85032”; the principal office
11 address of Whitefeather Ventures, LLC is listed as 2711 Centerville Road, #400,
12 Wilmington, DE 19808. Whitefeather Ventures, LLC is one of the owners and operators
13 of “Venom” in Tucson, Arizona. Whitefeather Ventures, LLC is present in, and either
14 directly or through agents, does substantial business in the State of Arizona. Whitefeather
15 Ventures, LLC is an “employer” or “joint employer” within the meaning of the Fair Labor
16 Standards Act, and employed Plaintiff and those similarly situated. Defendant
17 Whitefeather Ventures, LLC, may be served with process by serving its registered agent,
18 owner, and president, Corey Owens, at 4757 E. Greenway Road #107B, Phoenix, AZ
19 85032, and may also be served art 5725 N. Scottsdale Road, #140, Scottsdale, Arizona
20 85250. Whitefeather Ventures, LLC may also be served by serving its registered agent in
21 Delaware, Corporation Service Company, 251 Little Falls Drive, Wilmington, DE, 19808,
22 or may be served by serving its registered agent, Corey Owens, wherever he may be found
23 (including at the addresses listed below).
24         13.    Defendant Corey Owens is an individual who resides in Pima County,
25 Arizona. He is the owner, controlling shareholder, and exerts day to day management over
26 Whitefeather Ventures, LLC and Whitefeather Holdings, LLC, through which he exerts
27 operational and management control over the “Venom” club in Tucson, Arizona. Corey
28 Owens, individually, also exerts day to day management and operational control over

                                                -4-
      Case 4:19-cv-00482-RCC Document 1 Filed 10/03/19 Page 5 of 30




 1 “Venom” in Tucson, Arizona, and is frequently present at, and owns, directs, controls and
 2 manages the operations at “Venom” in Tucson, Arizona. Defendant Owens is an
 3 “employer” or “joint employer” of the Plaintiff and those similarly situated within the
 4 meaning of the Fair Labor Standards Act and Arizona Wage Act. Defendant Owens is the
 5 registered agent of Whitefeather Ventures, LLC, and Whitefeather Holdings, LLC in
 6 Arizona. Upon information and belief, Defendant Owens may be served with process
 7 individually at the same address where he will be served as the agent of Defendant
 8 Whitefeather Ventures, LLC located at 4757 E. Greenway Road #107V, Phoenix, AZ
 9 85032, or at his primary residence of 2193 N. Split Rock Place, Tucson, Arizona, 85749.
10 He may also be served at his residence located at 3122 Lincoln Street, Carlsbad, California,
11 92008, or his residence at 200 Rector Place, Apartment 42D, New York, New York 10280.
12                                    IV.    COVERAGE
13         14.    At all material times, Defendants have been employers or “joint employers”
14 within the meaning of 3(d) of the FLSA. 29 U.S.C. § 203(d).
15         15.    At all material times, Defendants have been employers and joint employers
16 within the meaning of A.R.S. § 23-350(3) and A.R.S. §23-362(B).
17         16.    At all material times, Defendants have operated as a “single enterprise”
18 within the meaning of 3(r)(1) of the FLSA. 29 U.S.C. § 203(r)(1). That is, Defendants
19 perform related activities through unified operation and common control for a common
20 business purpose. See Brennan v. Arnheim and Neely, Inc., 410 U.S. 512, 515 (1973);
21 Chao v. A-One Med. Servs. Inc., 346 F.3d 908, 914-15 (9th Cir. 2003).
22         17.    At all material times, Defendants have been an enterprise in commerce or in
23 the production of goods for commerce within the meaning of 3(r)(1) of the FLSA because
24 they have had employees engaged in commerce and sell liquor at their club which has
25 travelled in interstate commerce. Moreover, because of Defendants’ interrelated activities,
26 they function in interstate commerce. 29 U.S.C. § 203(s)(1).
27         18.    Furthermore, Defendants have had, and continue to have, an annual gross
28 business volume in excess of the statutory standard.

                                               -5-
      Case 4:19-cv-00482-RCC Document 1 Filed 10/03/19 Page 6 of 30




 1         19.    At all material times during the three years prior to the filing of this action,
 2 Defendants categorized all dancers/entertainers employed at “Venom” as “independent
 3 contractors” and have failed and refused to pay wages or compensation to such
 4 dancers/entertainers. Plaintiff, and those similarly situated, was/were individual
 5 employee(s) who engaged in commerce or in the production of goods for commerce as
 6 required by 29 USC § 206-207.
 7         20.    At all material times, Plaintiff, the FLSA collective, and the Arizona Class
 8 Members were employees of Defendants within the meaning of A.R.S. § 23-350(2) and
 9 A.R.S. § 23-362(A); Defendants exercised a great degree of operational control and
10 management over “Venom,” particularly in terms of the conditions of employment
11 applicable to dancers/entertainers; Plaintiff was subject to corporate-wide, uniform rules,
12 guidelines, and policies which were established by Defendants and their agents and which
13 governed the entertainers conduct at all times relevant to this complaint.
14         21.    Defendant Corey Owens is an owner, manager, and president of Defendants
15 Whitefeather Holdings, LLC and Whitefeather Ventures, LLC.
16         22.    As the owner, operator, and manager of Defendants Whitefeather Ventures,
17 LLC and Whitefeather Holdings, LLC, Corey Owens employed the Plaintiff, FLSA Class
18 Members, and Arizona Class Members as employees who danced for and entertained
19 customers.
20         23.    Defendant Corey Owens controlled the nature, pay structure, and
21 employment relationship of Plaintiff, FLSA Class Members, and Arizona Class Members.
22         24.    Further, Defendant Owens had, at all times relevant to this lawsuit, the
23 authority to hire and fire employees at “Venom”, the authority to direct and supervise the
24 work of employees, the authority to sign on the business’s checking accounts, including
25 payroll accounts, and the authority to make decisions regarding employee compensation
26 and capital expenditures. Additionally, he was responsible for the day-to-day affairs of
27 “Venom.” In particular, he was responsible for determining whether “Venom” complied
28 with the Fair Labor Standards Act.

                                                -6-
      Case 4:19-cv-00482-RCC Document 1 Filed 10/03/19 Page 7 of 30




 1         25.     As such, pursuant to 29 U.S.C. § 203(d), A.R.S. § 23-350(3), and A.R.S. §
 2 23-362(B), Defendant Corey Owens acted directly or indirectly in the interest of Plaintiff's,
 3 FLSA Class Members’ and Arizona Class Members’ employment as their employer,
 4 which makes him individually liable under the FLSA and Arizona law.
 5                             V.     FACTUAL ALLEGATIONS
 6         26.     Defendants operate an adult entertainment club in Tucson, Arizona under
 7 the name of “Venom.”
 8         27.     Defendants employ exotic dancers at its aforementioned location.
 9         28.     Plaintiff Williams was previously employed as an exotic dancer at
10 Defendants’ adult entertainment club “Venom” where she worked from 2015 until 2018.
11         29.     Plaintiff worked on a regular basis for Defendants’ establishment located in
12 Tucson, Arizona known as “Venom” often working “doubles” (i.e. day shift and night shift
13 on the same day).
14         30.     Plaintiff and those similarly situated were compensated exclusively through
15 tips from Defendants’ customers. That is, Defendants did not pay Plaintiff whatsoever for
16 any hours worked at their establishment.
17         31.     Furthermore, Defendants charged the Plaintiff a “house fee” per shift
18 worked. Defendants also required Plaintiff to share her tips with other non-service
19 employees who do not customarily receive tips, including the managers, disc jockeys, and
20 the bouncers.
21         32.     Defendants are in violation of the FLSA’s tipped-employee compensation
22 provision, 29 U.S.C. § 203(m), which requires employers to pay a tipped employee a
23 minimum of $2.13 per hour. Defendants also violated 29 U.S.C. § 203(m) when they
24 failed to notify the Plaintiff about the tip credit allowance (including the amount to be
25 credited) before the credit was utilized. That is, Defendants’ exotic dancers were never
26 made aware of how the tip credit allowance worked or what the amounts to be credited
27 were. Furthermore, Defendants violated 29 U.S.C. § 203(m) because they did not allow
28 Plaintiff to retain all of her tips and instead required that she divide her tips amongst other

                                                 -7-
     Case 4:19-cv-00482-RCC Document 1 Filed 10/03/19 Page 8 of 30




 1 employees who do not customarily and regularly receive tips. Because Defendants
 2 violated the tip-pool law, Defendants lose the right to take a credit toward minimum wage.
 3        33.    Furthermore, Defendants are in violation of Arizona’s tipped-employee
 4 compensation provision, A.R.S. § 23-363(C), which provides that “the employer may pay
 5 a wage up to $3.00 per hour less than the minimum wage if the employer can establish . .
 6 . that for each week, when adding tips received to wages paid, the employee received not
 7 less than the minimum wage for all hours worked.” Defendants failed to compensate
 8 Plaintiff with wages for any hours worked in violation of the Arizona Minimum Wage Act.
 9        34.    Plaintiff, and those similarly situated, are not exempt from the overtime and
10 the minimum wage requirements under the FLSA or Arizona Minimum Wage Act.
11        35.    Defendants illegally classified the dancers as independent contractors.
12 However, at all times, Plaintiff, FLSA Class Members, and Arizona Class Members were
13 employees of Defendants.
14        36.    Defendants hired/fired, issued pay, supervised, directed, disciplined,
15 auditioned and performed all other duties generally associated with that of an employer
16 with regard to the dancers.
17        37.    In addition, Defendants instructed the dancers about when, where, and how
18 they were to perform their work.
19        38.    Defendants exercised significant control over the misclassified Plaintiff, the
20 FLSA class members, and the Arizona Class Members through written and unwritten
21 policies and procedures. The following demonstrates the dancers’ status as employees:
22               a.     Defendants have the sole right to hire and fire the dancers;
23               b.     Defendants required dancers to complete an employee application as
24                      a prerequisite to their employment at “Venom”;
25               c.     Defendants made the decision not to pay overtime;
26               d.     Defendants provide the dancers with music equipment and a
27                      performing stage;
28

                                              -8-
     Case 4:19-cv-00482-RCC Document 1 Filed 10/03/19 Page 9 of 30




 1             e.   Defendants supervise the dancers, and required Plaintiff and those
 2                  similarly situated to dance on stage according to a stage rotation
 3                  established by the Defendants or their agents, including the Disc
 4                  Jockey (“DJ”), and dancers, including Plaintiff and all those similarly
 5                  situated, were required to dance when their name was called, and
 6                  dancers were not allowed to choose which songs were played;
 7             f.   Dancers at “Venom” have made no financial investment with or in
 8                  Defendants’ business; Defendants financed all advertising and
 9                  marketing efforts undertaken on behalf of “Venom” and made all
10                  capital investments in the facilities, maintenance, sound system,
11                  lights, food, beverage, and inventory, and made all hiring decisions
12                  regarding waitstaff, security, entertainers, managerial, and other
13                  employees at “Venom”;
14             g.   Defendants would call dancers into work if they were not there, and
15                  required dancers to show up for work on “slow days” in order to get
16                  shifts on weekends or to dance at all—a failure to come to work when
17                  “called in” or to come to work on “slow days” would result in
18                  termination or suspension; thus, Defendants have sole control over
19                  dancers’ opportunity for profit;
20             h.   Defendants suspended dancers for violations of their rules of conduct,
21                  including issuing fines and/or suspensions to dancers who did not “tip
22                  out” to the satisfaction of management, suspending dancers who did
23                  not come to work on “slow days” or when “called-in,” or who
24                  otherwise did not follow the Club’s rules;
25             i.   Defendants set the prices for house fees, dances, and tip outs; the price
26                  for a personal dance was the same regardless of which entertainer
27                  performed the dance, and Plaintiff, and those similarly situated, were
28                  not allowed to charge a different price than the price established by

                                           -9-
     Case 4:19-cv-00482-RCC Document 1 Filed 10/03/19 Page 10 of 30




 1                        Defendants; the price ($20.00 per song) for private room (“VIP”)
 2                        dances was also set by the Defendants and was the same regardless
 3                        of which dancer was spending time in VIP with a customer;
 4                j.      In addition to house fees, pursuant to the directions of the Defendants
 5                        and/or their agents, Plaintiff and all other dancers/entertainers at
 6                        “Venom” were also required to pay “tip outs” each shift she worked;
 7                k.      The dancers were hired as permanent employees, and many have
 8                        worked for Defendants for years; and
 9                l.      Little or no skill was required for the work Plaintiff, and those other
10                        class members similarly situated, were required to perform.
11         39.    Defendants misclassified Plaintiff, FLSA Class Members, and Arizona Class
12 Members as independent contractors to avoid Defendants’ obligation to pay them pursuant
13 to the Fair Labor Standards Act, and Plaintiff and all other dancers/entertainers were
14 dependent upon customers tips, making their opportunity for profit or loss a function of
15 how much money customers have and are willing to spend and how much Defendants
16 required Plaintiff to pay in order to work.
17         40.    At all times pertinent to this action, Defendants regulated entertainers’ attire
18 and interactions with customers.
19         41.    If entertainers do not respond to being “called in,” fail to appear for a shift,
20 or are deemed to have violated any of the Club’s rules, they are charged additional fees or
21 fines, or suspended.
22         42.    Named Plaintiff and those she seeks to represent have been subject to a
23 variety of these fees, fines and suspensions during the last three years.
24         43.    Defendants’ primary business purpose is to make money; they do so by
25 attracting customers who wish to see women nude or in various stages of undress. The
26 services performed by dancers/entertainers are integral to the success of the Defendants
27 and “Venom.”
28

                                                 - 10 -
     Case 4:19-cv-00482-RCC Document 1 Filed 10/03/19 Page 11 of 30




 1         44.    Pursuant to the directions of the Defendants and/or their agents, entertainers
 2 at “Venom” were not allowed to hire subcontractors to perform their duties for them. The
 3 right to dance as an entertainer at Defendants’ club was a personal right, and only people
 4 hired by Defendants’ managerial staff were allowed to perform at Defendants’ club.
 5         45.    Named Plaintiff and persons similarly situated worked over forty hours in
 6 some weeks each worked for Defendants.
 7         46.    Defendants have never paid Plaintiff and all others similarly situated any
 8 amount as wages whatsoever and have instead unlawfully required Plaintiff and all others
 9 similarly situated to pay them for the privilege of working.
10         47.    The only source of monies received by Plaintiff (and the class she seeks to
11 represent) relative to her employment with Defendants came in the form of gratuities
12 received directly from customers, a portion of which she/they were required to pay to
13 Defendants.
14         48.    Although Plaintiff and FLSA Class Members are required to and do in fact
15 frequently work more than forty (40) hours per workweek, they are not compensated at the
16 FLSA mandated time-and-a-half rate for hours in excess of forty (40) per workweek. In
17 fact, they receive no compensation whatsoever from Defendants and thus, Defendants
18 violate the minimum wage requirement of FLSA. See 29 U.S.C. § 206.
19         49.    Defendants’ method of paying Plaintiff in violation of the FLSA, was
20 willful, and was not based on a good faith and reasonable belief that their conduct complied
21 with the FLSA. The FLSA “economic realities” test has existed for decades, as have FLSA
22 requirements for paying minimum wage and overtime. Defendants’ failure to comply with
23 the FLSA in intentionally misclassifying Plaintiff, and those similarly situated, as
24 “independent contractors” and in also taking tips earned by Plaintiff and those similarly
25 situated was, and is, willful and intentional wage theft in violation of the FLSA.
26 Defendants misclassified Plaintiff with the sole intent to avoid paying her in accordance
27 to the FLSA; the fees and fines described herein constitute unlawful “kickbacks” to the
28 employer within the meaning of the FLSA and Plaintiff is entitled to restitution of such

                                               - 11 -
     Case 4:19-cv-00482-RCC Document 1 Filed 10/03/19 Page 12 of 30




 1 fines and fees. Defendants knew, or showed reckless disregarding for the fact that they
 2 misclassified dancers as independent contractors, and intentionally failed to pay dancers
 3 the minimum wage and overtime wage at the required rate under the FLSA and Arizona
 4 law, and unlawfully deducted tip-outs and “house fees” from the pay of Plaintiff and those
 5 she seeks to represent.
 6         50.    Defendants’ method of paying Plaintiff and the Arizona Class Members was
 7 in violation of the Arizona Minimum Wage Act and Arizona Wage Act and was willful
 8 and not based on a good faith and reasonable belief that its conduct complied with Arizona
 9 Law.
10         51.    The named Plaintiff and all dancers/entertainers who worked at “Venom”
11 performed precisely the same job duties -dancing and entertaining at “Venom.”
12         52.    The named Plaintiff and all other dancers/entertainers who worked at
13 “Venom” during the applicable limitations period(s) were subject to the same work rules
14 established by the Defendants as identified above.
15         53.    The name Plaintiff and all other dancers/entertainers at “Venom” were
16 subject to the terms and conditions of employment and the same degree of control,
17 direction, supervision, promotion and investment imposed or performed by Defendants.
18         54.    The named Plaintiff and all other dancers/entertainers at “Venom” during
19 the applicable limitations period(s), were subject to the same across-the-board, uniformly
20 applied corporate policy mandated by Defendants.
21         55.    The named Plaintiff and all other dancers/entertainers at “Venom” during
22 the applicable limitations period, were subject to the same fees and fines imposed by
23 Defendants.
24         56.    As a result of Defendants’ across-the-board, standard operating procedure of
25 mischaracterizing dancers/entertainers as “independent contractors” and their consequent
26 failure to pay any wages or compensation whatsoever, it is a certainty that numerous other
27 current and former dancers and entertainers who worked at “Venom” during the applicable
28 limitations period would elect to participate in this action if provided notice of same.

                                               - 12 -
     Case 4:19-cv-00482-RCC Document 1 Filed 10/03/19 Page 13 of 30




 1         57.    Upon information and belief, more than 200 dancers and entertainers have
 2 worked at “Venom” during the three-five years prior to the filing of this action; the
 3 Plaintiff, and those she seeks to represent, was/were not covered by any minimum or
 4 overtime wage exemption contained in the FLSA.
 5         58.    Named Plaintiff is “similarly situated” to the § 216(b) class of persons she
 6 seeks to represent, and will adequately represent the interests of the class.
 7         59.    Named Plaintiff has hired Counsel experienced in class actions and in
 8 collective actions under 29 U.S.C. § 216(b) who will adequately represent the class.
 9         60.    Defendants failed to keep adequate records of Plaintiff’s and FLSA Class
10 Members’ work hours and pay in violation of section 211(c) of the Fair Labor Standards
11 Act. See 29 U.S.C. § 211(c).
12         61.    Federal law mandates that an employer is required to keep for three (3) years
13 all payroll records and other records containing, among other things, the following
14 information:
15                a.     The time of day and day of week on which the employees’ work week
16                       begins;
17                b.     The regular hourly rate of pay for any workweek in which overtime
18                       compensation is due under section 7(a) of the FLSA;
19                c.     An explanation of the basis of pay by indicating the monetary amount
20                       paid on a per hour, per day, per week, or other basis;
21                d.     The amount and nature of each payment which, pursuant to
22                       section 7(e) of the FLSA, is excluded from the “regular rate”;
23                e.     The hours worked each workday and total hours worked each
24                       workweek;
25                f.     The total daily or weekly straight time earnings or wages due for
26                       hours worked during the workday or workweek, exclusive of
27                       premium overtime compensation;
28

                                               - 13 -
     Case 4:19-cv-00482-RCC Document 1 Filed 10/03/19 Page 14 of 30




 1                g.      The total premium for overtime hours. This amount excludes the
 2                        straight-time earnings for overtime hours recorded under this section;
 3                h.      The total additions to or deductions from wages paid each pay period
 4                        including employee purchase orders or wage assignments;
 5                i.      The dates, amounts, and nature of the items which make up the total
 6                        additions and deductions;
 7                j.      The total wages paid each pay period; and
 8                k.      The date of payment and the pay period covered by payment.
 9 29 C.F.R. 516.2, 516.5.
10         62.    Defendants have not complied with federal law and have failed to maintain
11 such records with respect to the Plaintiff and FLSA Class Members. Because Defendants’
12 records are inaccurate and/or inadequate, Plaintiff and FLSA Class Members can meet
13 their burden under the FLSA by proving that they, in fact, performed work for which they
14 were improperly compensated, and produce sufficient evidence to show the amount and
15 extent of their work “as a matter of a just and reasonable inference.” See, e.g., Anderson
16 v. Mt. Clemens Pottery Co., 328 U.S. 680, 687 (1946). Plaintiff seeks to put Defendants
17 on notice that she intends to rely on Mt. Clemens Pottery Co. to provide the extent of her
18 unpaid work.
19                      VI.   COLLECTIVE ACTION ALLEGATIONS
20 A.      FLSA Class Members
21         63.    Plaintiff brings this action as an FLSA collective action pursuant to
22 29 U.S.C. § 216(b) on behalf of all persons who were or are employed by Defendants as
23 exotic dancers at any time during the three (3) years prior to the commencement of this
24 action to present.
25         64.    Plaintiff has actual knowledge that FLSA Class Members have been denied
26 overtime pay for hours worked over forty hours per workweek and have also been denied
27 pay at the federally mandated minimum wage rate. That is, Plaintiff worked with other
28 dancers at “Venom.” As such, she has first-hand personal knowledge of the same pay

                                               - 14 -
     Case 4:19-cv-00482-RCC Document 1 Filed 10/03/19 Page 15 of 30




 1 violations throughout Defendants’ club. Furthermore, other exotic dancers at Defendants’
 2 club “Venom” have shared with her similar pay violation experiences as those described
 3 in this Complaint.
 4         65.    Other employees similarly situated to the Plaintiff work or have worked at
 5 “Venom” but were not paid overtime at the rate of one and one-half their regular rate when
 6 those hours exceeded forty hours per workweek. Furthermore, these same employees were
 7 denied pay at the federally mandated minimum wage rate.
 8         66.    Although Defendants permitted and/or required the FLSA Class Members
 9 to work in excess of forty hours per workweek, Defendants have denied them full
10 compensation for their hours worked over forty. Defendants have also denied them full
11 compensation at the federally mandated minimum wage rate.
12         67.    FLSA Class Members perform or have performed the same or similar work
13 as the Plaintiff.
14         68.    FLSA Class Members regularly work or have worked in excess of forty
15 hours during a workweek.
16         69.    FLSA Class Members are not exempt from receiving overtime and/or pay at
17 the federally mandated minimum wage rate under the FLSA.
18         70.    As such, FLSA Class Members are similar to Plaintiff in terms of job duties,
19 pay structure, misclassification as independent contractors and/or the denial of overtime
20 and minimum wage.
21         71.    Defendants’ failure to pay overtime compensation and hours worked at the
22 minimum wage rate required by the FLSA results from generally applicable policies or
23 practices, and does not depend on the personal circumstances of the FLSA Class Members.
24         72.    The experiences of the Plaintiff, with respect to her pay, are typical of the
25 experiences of the FLSA Class Members.
26         73.    The specific job titles or precise job responsibilities of each FLSA Class
27 Member does not prevent collective treatment.
28

                                              - 15 -
      Case 4:19-cv-00482-RCC Document 1 Filed 10/03/19 Page 16 of 30




 1         74.    All FLSA Class Members, irrespective of their particular job requirements,
 2 are entitled to overtime compensation for hours worked in excess of forty (40) during a
 3 workweek.
 4         75.    All FLSA Class Members, irrespective of their particular job requirements,
 5 are entitled to compensation for hours worked at the federally mandated minimum wage
 6 rate.
 7         76.    Although the exact number of damages may vary among FLSA Class
 8 Members, the damages for the FLSA Class Members can be easily calculated by a simple
 9 formula. The claims of all FLSA Class Members arise from a common nucleus of facts.
10 Liability is based on a systematic course of wrongful conduct by the Defendant that caused
11 harm to all FLSA Class Members; Plaintiff is similarly situated to the class of persons she
12 seeks to represent and will adequately represent the class; she has hired counsel
13 experienced in labor and employment cases and collective actions under 29 U.S.C. 216(b)
14 who will adequately represent the class.
15         77.    As such, Plaintiff brings her FLSA overtime and minimum wage claims as
16 a collective action on behalf of the following class:
17
             The FLSA Class Members are all of Defendants’ current and former
18           exotic dancers who worked at the Venom Gentlemen's Club located
             in Tucson, Arizona at any time starting three years before this
19           Complaint was filed up to the present.
20
     B.    Arizona Class Action
21         78.    Plaintiff and the Arizona Class Members incorporate all preceding
22 paragraphs as though fully set forth herein.
23       79.    Plaintiff brings her Arizona wage claims as a Rule 23 class action on behalf
24 of the following class:
25
              The Arizona Class Members are all of Defendants’ current and former
26            exotic dancers who worked at the Venom Gentlemen's Club located in
              Tucson, Arizona at any time starting three years before this
27            Complaint was filed up to the present.
28

                                               - 16 -
     Case 4:19-cv-00482-RCC Document 1 Filed 10/03/19 Page 17 of 30




 1         80.     Numerosity. The number of members in the Arizona Class is believed to be
 2 over fifty (50). This volume makes bringing the claims of each individual member of the
 3 class before this Court impracticable. Likewise, joining each individual member of the
 4 Arizona Class as a plaintiff in this action is impracticable. Furthermore, the identity of the
 5 members of the Arizona Class will be determined from Defendants’ records, as will the
 6 compensation paid to each of them. As such, a class action is a reasonable and practical
 7 means of resolving these claims. To require individual actions would prejudice the
 8 Arizona Class and Defendants.
 9         81.     Typicality. Plaintiff’s claims are typical of the Arizona Class because like
10 the members of the Arizona Class, Plaintiff was subject to Defendants’ uniform policies
11 and practices and was compensated in the same manner as others in the Arizona Class.
12 Defendants failed to pay non-exempt employees who worked at Venom Gentlemen’s Club
13 overtime wages for all of their overtime hours worked. All members of the Arizona Class
14 worked substantially more than eight (8) hours in a day and forty (40) hours in a workweek.
15 Plaintiff and the Arizona Class were likewise not paid minimum wage for all of their hours
16 worked.       Plaintiff and the Arizona Class have been uncompensated and/or under-
17 compensated as a result of Defendants’ common policies and practices which failed to
18 comply with Arizona law.
19         82.     Adequacy. Plaintiff is a representative party who will fairly and adequately
20 protect the interest of the Arizona Class because it is in her interest to effectively prosecute
21 the claims herein alleged in order to obtain the unpaid wages and penalties required under
22 Arizona law. Plaintiff has retained attorneys who are competent in both class actions and
23 wage and hour litigation. Plaintiff does not have any interest which may be contrary to or
24 in conflict with the claims of the Arizona Class she seeks to represent.
25         83.     Commonality.     Common issues of fact and law predominate over any
26 individual questions in this matter. The common issues of fact include, but are not limited
27 to:
28

                                                 - 17 -
     Case 4:19-cv-00482-RCC Document 1 Filed 10/03/19 Page 18 of 30




 1                a.     Whether Plaintiff and the Arizona Class worked more than forty (40)
 2                       hours in a workweek;
 3                b.     Whether Defendants failed to pay Plaintiff and the Arizona Class
 4                       overtime wages for all hours worked over forty (40) hours in a
 5                       workweek; and
 6                c.     Whether Defendants failed to pay Plaintiff and Arizona Class the
 7                       minimum wage for all hours worked.
 8         84.    The common issues of law include, but are not limited to:
 9                a.     Whether Defendants improperly classified Plaintiff and the Arizona
10                       Class as exempt;
11                b.     Whether Plaintiff and the Arizona Class are entitled to compensatory
12                       damages;
13                c.     The proper measure of damages sustained by Plaintiff and the
14                       Arizona Class; and
15                d.     Whether Defendants' actions were “willful.”
16         85.    Superiority. A class action is superior to other available means for the fair
17 and efficient adjudication of this lawsuit. Even in the event any member of the Arizona
18 Class could afford to pursue individual litigation against companies the size of Defendants,
19 doing so would unduly burden the court system. Individual litigation would magnify the
20 delay and expense to all parties and flood the court system with duplicative lawsuits.
21 Prosecution of separate actions by individual members of the Arizona Class would create
22 the risk of inconsistent and varying judicial results and establish incompatible standards of
23 conduct for Defendants.
24         86.    A class action, by contrast, presents far fewer management difficulties and
25 affords the benefits of uniform adjudication of the claims, financial economy for the
26 parties, and comprehensive supervision by a single court. By concentrating this litigation
27 in one forum, judicial economy and parity among the claims of individual Arizona Class
28 Members are promoted. Additionally, class treatment in this matter will provide for

                                               - 18 -
      Case 4:19-cv-00482-RCC Document 1 Filed 10/03/19 Page 19 of 30




 1 judicial consistency. The identity of members of the Arizona Class is readily identifiable
 2 from Defendants’ records.
 3          87.    This type of case is well-suited for class action treatment because:
 4 (1) Defendants’ practices, policies, and/or procedures were uniform; (2) the burden is on
 5 each Defendant to prove it properly compensated its employees; and (3) the burden is on
 6 each Defendant to accurately record hours worked by employees and meal periods taken.
 7          88.    Ultimately, a class action is a superior forum to resolve the Arizona claims
 8 detailed herein because of the common nucleus of operative facts centered on the
 9 continued failure of Defendants to pay Plaintiff and the Arizona Class according to
10 applicable Arizona laws.
11          89.    Nature of notice to be proposed. As to the Rule 23 Class, it is contemplated
12 that notice would be issued giving putative class members an opportunity to opt out of the
13 class if they so desire, i.e. “opt-out notice.” Notice of the pendency and resolution of the
14 action can be provided to the Arizona class by mail, electronic mail, print, broadcast,
15 internet and/or multimedia publication.
16                                VII.   CAUSES OF ACTION
17
                                          COUNT I
18                      VIOLATION OF THE FAIR LABOR STANDARDS ACT
                                FAILURE TO PAY OVERTIME
19                                 (COLLECTIVE ACTION)
20
            90.    Plaintiff incorporates all allegations contained in the foregoing paragraphs.
21
            91.    Defendants are or were the “employer” or joint-employers and employ(ed)
22
     Plaintiff and those similarly situated, and Plaintiff and those similarly situated were the
23
     “employees” of those “employers” within the meaning of the FLSA, 29 U.S.C. § 203(d).
24
            92.    Defendants are engaged in “commerce” and/or the production of “goods” for
25
     “commerce.”
26
27
28

                                                - 19 -
     Case 4:19-cv-00482-RCC Document 1 Filed 10/03/19 Page 20 of 30




 1         93.    Defendants are an enterprise engaged in commerce within the meaning of
 2 the FLSA, 29 U.S.C. § 203(s)(1), because they have employees engaged in commerce, and
 3 because their annual gross volume of sales made is more than $500,000.
 4         94.    Plaintiff consented to sue in this action pursuant to 29 U.S.C. § 216(b).
 5 Written Consent to sue executed by Plaintiff are submitted herewith.
 6         95.    Defendants misclassified Plaintiff and all other similarly situated as
 7 independent contractors.
 8         96.    Defendants failed to pay Plaintiff and all other similarly situated wages at a
 9 rate of one and one-half (1 ½) times her regular rate, for hours worked in excess of forty
10 (4) hours per week, in violation of 29 U.S.C. § 207.
11         97.    Defendants knowingly, intentionally and willfully violated the FLSA; as set
12 for the above, the FLSA requirements of paying minimum wage and overtime are decades
13 old and no reasonable business owner would believe that charging people to work and
14 taking tip money at the end of a shift is complaint with Federal or Arizona law.
15         98.    Defendants’ mischaracterization of Plaintiff as an “independent contractor”,
16 with the consequence of having failed to pay them premium overtime compensation for
17 hours worked in excess of 40 hours per work week, constitutes a willful violation of the
18 FLSA, and Defendants did not rely on any determinations or rulings of the U.S.
19 Department of Labor in utilizing same.
20         99.    Due to Defendants’ FLSA violations, Plaintiff and all others similarly
21 situated are entitled to recover from Defendants, as well as reasonable attorneys’ fees and
22 costs of the action, including interest, pursuant to 29 U.S.C. § 216(b), all in an amount to
23 be determined at trial.
24         100.   Defendants’ practice of failing to pay Plaintiff and FLSA Class Members
25 time-and-a-half rate for hours in excess of forty (40) per workweek violates the FLSA.
26 29 U.S.C. § 207. In fact, Defendants do not compensate them whatsoever for any hours
27 worked.
28

                                               - 20 -
      Case 4:19-cv-00482-RCC Document 1 Filed 10/03/19 Page 21 of 30




 1          101.   In at least one-week Plaintiff and the FLSA Class Members that she seeks to
 2 represent worked more than 40 hours per week, but were not compensated at all by
 3 Defendants.
 4          102.   None of the exemptions provided by the FLSA regulating the duty of
 5 employers to pay overtime at a rate not less than one and one-half times the regular rate at
 6 which its employees are employed are applicable to the Defendants or the Plaintiff.
 7
                                         COUNT II
 8                      VIOLATION OF THE FAIR LABOR STANDARDS ACT
                            FAILURE TO PAY THE MINIMUM WAGE
 9                                 (COLLECTIVE ACTION)
10
            103.   Plaintiff incorporates all allegations contained in the foregoing paragraphs.
11
            104.   Defendants are or were the “employers” or “joint employers” of the Plaintiff
12
     and all others similarly situated within the meaning of the FLSA, 29 U.S.C. § 203(d).
13
            105.   Defendants are engaged in “commerce” and/or in the production of “goods”
14
     for “commerce.”
15
            106.   Defendants operate an enterprise engaged in commerce within the meaning
16
     of the FLSA, 29 U.S.C. § 203(s)(1), because they have employees engaged in commerce,
17
     and because its annual gross volume of sales made is more than $500,000.
18
            107.   Plaintiff has consented to sue in this action pursuant to 29 U.S.C. § 216(b).
19
     A consent to sue executed by Plaintiff is submitted herein.
20
            108.   Defendants misclassified Plaintiff and all other similarly situated persons as
21
     independent contractors.
22
            109.   Defendants failed to pay Plaintiff and all others similarly situated the
23
     minimum wage in violation of 29 U.S.C. § 206.
24
            110.   Based upon the conduct alleged herein, Defendants knowingly, intentionally
25
     and willfully violated the FLSA by not paying Plaintiff and all others similarly situated the
26
     minimum wage under the FLSA.
27
28

                                                - 21 -
     Case 4:19-cv-00482-RCC Document 1 Filed 10/03/19 Page 22 of 30




 1         111.   Defendants’ actions complained of herein were not done in good faith
 2 reliance on any ruling or determination made by the U.S. Department of Labor.
 3         112.   Due to Defendants’ FLSA violations, Plaintiff and all others similarly
 4 situated are entitled to recover from Defendants, minimum wage compensation of $7.25
 5 per hour, and an equal amount in the form of liquidated damages, as well as reasonable
 6 attorneys’ fees and costs of the action, including interest, pursuant to 29 U.S.C. § 216(b),
 7 all in an amount to be determined at trial.
 8         113.   Defendants’ practice of failing to pay Plaintiff and FLSA Class Members at
 9 the required minimum wage rate violates the FLSA. 29 U.S.C. § 206. In fact, Defendants
10 do not compensate them whatsoever for any hours worked and have violated the tip credit
11 provision under the FLSA as described above.
12         114.   None of the exemptions provided by the FLSA regulating the duty of
13 employers to pay employees for all hours worked at the required minimum wage rate are
14 applicable to the Defendants or the Plaintiff.
15
                                      COUNT III
16                UNLAWFUL TAKING OF TIPS IN VIOLATION OF 29 U.S.C. 203
                                (COLLECTIVE ACTION)
17
18         115.   Plaintiff incorporates all allegations contained in the foregoing paragraphs.
19         116.   Plaintiff customarily and regularly received more than thirty U.S. Dollars
20 ($30.00) a month in tips and therefore is a tipped employee as defined in the FLSA, 29
21 U.S.C. § 203(t), see also 29 C.F.R. § 531.50.
22         117.   At all relevant times, Defendants are or were the “employer” or joint-
23 employers and employ(ed) Plaintiff and those similarly situated, and Plaintiff and those
24 similarly situated were the “employees” of those “employers” within the meaning of the
25 FLSA, 29 U.S.C. § 203(d).
26         118.   Defendants are engaged in “commerce” and/or in the production of “goods”
27 for “commerce” as those terms are defined in the FLSA. Defendants operate an enterprise
28 engaged in commerce within the meaning for the FLSA, 29 U.S.C. § 203(s)(1), because it

                                                 - 22 -
     Case 4:19-cv-00482-RCC Document 1 Filed 10/03/19 Page 23 of 30




 1 has employees engaged in commerce, and because its annual gross volume of sales made
 2 is more than five hundred thousand U.S. Dollars ($500,000).
 3         119.    Tips belong to the employee: Plaintiff is entitled to recover payments made
 4 by Plaintiff to the Club and its employees and workers as part of her minimum wage
 5 and overtime wage losses because such payments reduced her wages below the minimum
 6 and overtime wage. These types of illegal “kick-backs” that the dancers paid from their
 7 tips in order to work are recoverable as part of Plaintiff’s wage loss under 29 C.F.R. §
 8 531.35.
 9
             Unlawful “kick-backs” must be returned to Plaintiffs to bring their lost
10           wages up to zero, and not leave them at a negative number. Reichv. Priba
             Corp., 890 F.Supp. 586, 595 (N.D. Tex. 1995). “The FLSA does not permit
11           an employer to transfer to its employees the responsibility for the
12           expenses of carrying on an enterprise.” Id. To fully compensate a minimum
             wage employee where the employer has improperly required him to pay
13           kickbacks, the Defendant employer must pay the full minimum wage for all
14           time worked, in addition to all fees collected. Reich v. Priba Corp., 890
             F.Supp. 586, 595 (N.D. Tex. 1995); Reich v. Circle C Investments, Inc., 998
15           F.2d 324, 330 (5th Cir. 1993); Richard Martin, No. 13-CV-4242-RWS, at
             *9 (N.D.Ga. Nov. 20, 2015).
16
17           Under the FLSA, wages must be paid “finally and unconditionally” or “free and
18   clear” of any direct or indirect “kickbacks.” 29 C.F.R. § 531.35 states:
19
             [w]hether in cash or in facilities, ‘wages’ cannot be considered to have been
20           paid by the employer and received by the employee unless they are paid
             finally and unconditionally or ‘free and clear.’ The wage requirements
21
             of the Act will not be met where the employee ‘kicks back’ directly or
22           indirectly to the employer or to another person for the employer’s benefit
             the whole or part of the wage delivered to the employee. This is true
23           whether the ‘kick back’ is made in cash or in any way other than cash . . .
24           . [T]here would be a violation of the Act in any work week when the cost
             . . . by the employee cuts into the minimum or overtime wage required to
25           be paid . . . under the Act.
26
             Wages under the FLSA must be received “free and clear” of any improper
27
     deduction. Arriaga v. Florida Pacific Farms, LLC, 305 F.3d 1228, 1241 (11th Cir. 2002).
28

                                                - 23 -
     Case 4:19-cv-00482-RCC Document 1 Filed 10/03/19 Page 24 of 30




 1   “[R]equiring employees to pay for expenses incurred for the benefit of the employer
 2   functions as a de facto wage deduction.” De Leon-Granados v. Eller & Sons Trees, Inc.,
 3   581 F. Supp. 2d 1295, 1315 (N.D.Ga. 2008). In fact, there is “no difference between
 4   deducting an expense and failing to reimburse an expense.” Id.
 5          The mandatory payment of house fees and “tip-out” fees required to be paid by
 6   entertainers are the exact type of unlawful “kickbacks” prohibited by the FLSA. These
 7   payments are recoverable as part of a FLSA wage claim to the extent they reduce the
 8   employee’s wage below the minimum or overtime rate. Reich v. Priba Corp., 890 F.
 9   Supp. 586, 595 (N.D.Tex. 1995); Reich v. Circle C Investments, Inc., 998 F.2d 324, 330
10   (5th Cir. 1993); Hart v. Rick’s Cabaret International, Inc., 60 F.Supp.3d 447, 477
11   (S.D.N.Y. 2014). The clubs “practice of collecting a tip out fee . . . violates the FLSA
12   because the deduction further reduces the entertainers’ wages below the minimum
13   wage.” Reich., 890 F. Supp. at 595. “[T]o fully compensate the entertainers in the
14   amounts required by the FLSA, [the club] must pay them the full minimum wage for all
15   time worked during the limitations period. In addition, the club must return all tip out
16   fees collected from the entertainers.”. Id. “[T]he Court agrees with Plaintiffs that ‘the
17   method of calculating Defendants’ back wage liability at trial should be (1) $7.25 per
18   hour worked, plus (2) all [house fees] paid by Plaintiffs to Defendants. . . .” Roger Wilson
19   v. 1400 Northside Drive, Inc., Civil Action No. 1:15-CV-4453-SCJ, * 21 (June 15, 2017
20   N.D.Ga.).
21         120.   Plaintiff’s (and those similarly situated) post March 2018 employment is
22 covered by the Tip Income Protection Act of 2018 (“TIPA”). Under TIPA:
23
           [a]n employer may not keep tips received by its employees for any
24         purpose including allowing managers or supervisors to keep any portion
           of employees’ tips, regardless of whether or not it takes a tip credit.
25
26 29 U.S.C. § 203.
27         121.   Defendants kept a portion of tips paid to Plaintiff by Defendants’ customers
28 in the form of fees, fines, mandatory charges and other payments to management, house

                                               - 24 -
     Case 4:19-cv-00482-RCC Document 1 Filed 10/03/19 Page 25 of 30




 1 moms, DJ and floor men in violation of TIPA.
 2         122.   Defendants required Plaintiff to participate in an illegal tip pool, which
 3 included employees who do not customarily and regularly receive tips, and do not have
 4 more than a de minimis, if any, interaction with customer leaving the tips (such as the Club
 5 DJ, security, and management). See U.S. Dep’t of Labor, Wage and Hour Division, “Fact
 6 Sheet # 15: Tipped employees under the Fair Labor Standards Act (FLSA).”
 7         123.   The contribution the Defendants required Plaintiff to make after each shift
 8 was arbitrary and capricious and distribution was not agreed to by Plaintiff and other
 9 dancers; but rather, was imposed upon Plaintiff and other dancers.
10         124.   By requiring Plaintiff to pool her tips with club management, including the
11 individual Defendants named herein, Defendants “retained” a portion of the tips received
12 by Plaintiff in violation of the FLSA.
13         125.   Defendants did not make any effort, let alone a “good faith” effort, to comply
14 with the FLSA as it relates to compensation owed to Plaintiff.
15         126.   At the time of their illegal conduct, Defendants knew or showed reckless
16 disregard that the tip-pool which they required Plaintiff to contribute included non-tipped
17 employees and, therefore, was statutorily illegal. In spite of this, Defendants willfully
18 failed and refused to pay Plaintiff the proper amount of the tips to which she was entitled.
19         127.   Defendants’ willful failure and refusal to pay Plaintiff the tips she earned
20 violates the FLSA.
21         128.   Defendants kept a portion of tips paid to Plaintiff by Defendants’ customers
22 in the form of fees, fines, mandatory charges and other payments to management, house
23 moms, DJs, and door men in violation of TIPA.
24         129.   As a result of the acts and omissions of the Defendants as alleged herein, and
25 pursuant to 29 U.S.C. §§ 216(b) and 260, Plaintiff is entitled to damages in the form of all
26 misappropriated tips, plus interest; as liquated damages, an amount equal to all
27 misappropriated tips, mandatory attorneys’ fees, costs, and expenses.
28         130.   As a result of Defendants’ willful violation of TIPA, Plaintiff and the FLSA

                                               - 25 -
      Case 4:19-cv-00482-RCC Document 1 Filed 10/03/19 Page 26 of 30




 1 Class Members are entitled to recover, under the FLSA and TIPA, all tips kept by the
 2 employer, any tip credit claimed by Defendants, an equal amount in liquidated damages
 3 and attorneys’ fees.
 4
                                        COUNT IV
 5                    VIOLATION OF THE ARIZONA MINIMUM WAGE ACT
                             FAILURE TO PAY MINIMUM WAGE
 6                                   (CLASS ACTION)
 7
           131.   Plaintiff and Arizona Class Members incorporate all allegations contained
 8
     in the foregoing paragraphs.
 9
           132.   At all relevant times, Plaintiff and Arizona Class Members were employees
10
     under the Arizona Minimum Wage Act, A.R.S. § 23-363 et seq.
11
           133.   At all relevant times, Defendants were Plaintiff’s and Arizona Class
12
     Members’ employer under the Arizona Minimum Wage Act, A.R.S. § 23-363 et seq.
13
           134.   Defendants practice of willfully failing to pay Plaintiff and Arizona Class
14
     Members the applicable minimum wages for all hours worked, as required by the Arizona
15
     Minimum Wage Act. A.R.S. § 23-363 et seq. and implementing regulations. In fact,
16
     Defendants do not compensate them whatsoever for any hours worked and have violated
17
     the tipped-employee compensation provision under Arizona law as described above.
18
19                                      COUNT V
                           VIOLATION OF THE ARIZONA WAGE ACT
20                             FAILURE TO PAY WAGES DUE
                                     (CLASS ACTION)
21
22         135.   Plaintiff and Arizona Class Members incorporate all allegations contained in
23 the foregoing paragraphs.
24         136.   Defendants’ practice of willfully failing to pay Plaintiff and Arizona Class
25 Members wages for labor performed violates the Arizona Wage Act. A.R.S. § 23-351(C).
26 In fact, Defendants do not compensate them whatsoever for any hours worked.
27
28

                                              - 26 -
      Case 4:19-cv-00482-RCC Document 1 Filed 10/03/19 Page 27 of 30




                                   VIII. DAMAGES SOUGHT
 1
            137.    Plaintiff, FLSA Class Members, and Arizona Class Members are entitled to
 2
     recover compensation for the hours they worked for which they were not paid at the
 3
     federally mandated minimum wage rate.
 4
            138.    Additionally, Plaintiff, FLSA Class Members, and Arizona Class Members
 5
     are entitled to recover their unpaid overtime compensation.
 6
            139.    Plaintiff, FLSA Class Members, and Arizona Class Members are also
 7
     entitled to all of the misappropriated funds.
 8
            140.    Plaintiff and FLSA Class Members are also entitled to an amount equal to
 9
     all of their unpaid wages as liquidated damages. 29 U.S.C. § 216(b).
10
            141.    Plaintiff and FLSA Class Members are entitled to recover their attorneys’
11
     fees and costs as required by the FLSA. 29 U.S.C. § 216(b).
12
            142.    Plaintiff and Arizona Class Members are entitled to an amount equal to
13
     wages owed, interest thereon, and an additional amount equal to twice the underpaid
14
     wages. A.R.S. § 23-364(G).
15
            143.    Plaintiff and Arizona Class Members are entitled to treble the amount of
16
     wages unpaid under the Arizona Wage Act. A.R.S. § 23-355(A).
17
            144.    The treble damages provision set forth in A.R.S. § 23-355(A) may be
18
     applied to treble a liquidated damages award received under the FLSA pursuant to this
19
     Court's supplemental jurisdiction. Davis v. Jobs for Progress, 427 F. Supp. 479, 483 (D.
20
     Ariz. 1976).
21
            145.    Plaintiff and Arizona Class Members are entitled to recover attorneys’ fees
22
     and costs under A.R.S. §§ 12-341, 12-341.01, 23-364(G).
23
                                     IX.     JURY DEMAND
24
            146.    Pursuant to their rights under the Constitution of the United States, U.S.
25
     Const. amend VII, and Fed. R. Civ. P. 38(a), Plaintiff hereby demands a trial by a jury of
26
     twelve.
27
28

                                                 - 27 -
      Case 4:19-cv-00482-RCC Document 1 Filed 10/03/19 Page 28 of 30




 1
                                   PRAYER FOR RELIEF
 2
            147.   For these reasons, Plaintiff, FLSA Class Members, and Arizona Class
 3
     Members respectfully request that judgment be entered in their favor awarding the
 4
     following relief:
 5
                   a.    Overtime compensation for all hours worked over forty in a
 6
                         workweek at the applicable time-and-a-half rate;
 7
                   b.    An award to Plaintiff and all others similarly situated of all unpaid
 8
                         wages at the FLSA mandated minimum wage rate for all hours
 9
                         worked by the Plaintiff and others similarly situated during the three
10
                         years preceding their having “opted-in” until the date of judgment,
11
                         as well as restitution of all fees, fines, and charges paid to the
12
                         Defendants by Plaintiff, liquidated damages, interest and attorneys’
13
                         fees as provided under the FLSA;
14
                   c.    An award of all misappropriated funds, including all tips kept by the
15
                         employer, the amount of any tip-credit claimed by the employer, the
16
                         amount of any tip-credit claimed by Defendants, an equal amount in
17
                         liquidated damages and reasonable attorney’s fees under the FLSA;
18
                   d.    An award of an equal amount of all owed wages as liquidated
19
                         damages as allowed under the FLSA;
20
                   e.    An amount equal to wages owed, interest thereon, and an additional
21
                         amount equal to twice the underpaid wages pursuant to A.R.S. § 23-
22
                         364(G);
23
                   f.    An amount equal to treble the amount of wages unpaid under Arizona
24
                         Wage Law and liquidated damages pursuant to A.R.S. § 23-355(A);
25
                   g.    Prejudgment and post-judgment interest on unpaid back wages
26
                         pursuant to the FLSA and/or A.R.S. § 23-364(G);
27
28

                                               - 28 -
     Case 4:19-cv-00482-RCC Document 1 Filed 10/03/19 Page 29 of 30




 1             h.    Reasonable attorneys’ fees, costs and expenses of this action as
 2                   provided by the FLSA and A.R.S. §§ 12-341, 12-341.01, 23-364(G);
 3             i.    In the event Defendants fail to satisfy any judgment for Plaintiff with
 4                   respect to the Arizona wage claims, an award that Defendants shall
 5                   pay Plaintiff an amount which is treble the amount of the outstanding
 6                   judgment with interest thereon at the then legal rate in accordance
 7                   with A.R.S. § 23-360;
 8             j.    that Plaintiff’s FLSA claims be certified and proceed as a collective
 9                   action, pursuant to 29 U.S.C. 216(b), and as to the Arizona state law
10                   claims, be certified as a class action under Fed. R. Civ. P. 23
11             k.    that the Court direct that appropriate notice of Plaintiff’s FLSA
12                   action be sent to all person employed as dancers at Defendants’ club
13                   “Venom” during the three years preceding the filing of this action;
14             l.    As to counts III and IV, that the Court direct that appropriate notice
15                   of proposed class claims under the Arizona Minimum Wage Act be
16                   sent to all persons employed as dancers at “Venom” during the three
17                   (3) years prior to the filing of this action; and
18             m.    Such other and further relief to which Plaintiff and Class Members
19                   may be entitled, at law or in equity.
20
         DATED this 2nd day of October 2019.
21
                                                     RANDALL LAW PLLC
22
23
                                                     /s/ Samuel R. Randall
24                                                   Samuel R. Randall
25                                                   Arizona Bar No. 024517
                                                     4742 N 24th Street, Suite 300
26                                                   Phoenix, Arizona 85016
                                                     Telephone: (602) 328-0262
27                                                   srandall@randallslaw.com
28

                                            - 29 -
     Case 4:19-cv-00482-RCC Document 1 Filed 10/03/19 Page 30 of 30




 1
 2                                              FLYNN LAW FIRM, LLC
 3
 4                                              /s/ Jonah Flynn
                                                Jonah A. Flynn
 5                                              Georgia Bar No. 266555
 6                                              Counsel for Plaintiff
                                                4200 Northside Parkway NE
 7                                              Building One, Suite 200
                                                Atlanta, GA 30327
 8                                              Phone: 404-835-9660
 9                                              Fax: 404-835-6005
                                                e-mail: jflynn@flynnfirm.com
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                       - 30 -
